Citation Nr: 1704190	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-47 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to an initial rating in excess of 10 percent for a left knee disability prior to April 8, 2016, and entitlement to a rating in excess of 20 percent thereafter.

3.   Entitlement to an initial rating in excess of 10 percent for a right knee disability, prior to April 8, 2016, and entitlement to a rating in excess of 20 percent thereafter.

4.   Entitlement to an initial rating in excess of 10 percent for scars, left knee.

5.   Entitlement to an initial rating in excess of 10 percent for scars, right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1997 to August 2005 and from July 2006 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's claims file was transferred to the RO in Winston-Salem, North Carolina, prior to certification to the Board.  That decision granted service connection for left and right knee disabilities, each evaluated as noncompensable, effective January 17, 2007.

Upon remand, a June 2016 rating decision granted the Veteran's previously appealed claims of entitlement to service connection for left and right shoulder strain and entitlement to service connection for cervical strain.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining issues on appeal were then returned to the Board for appellate disposition.

In June 2016, the Veteran submitted additional evidence, including private treatment records.  The submission was not accompanied with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, the evidence is cumulative of the evidence previously submitted and, as such, no waiver is necessary. 

In its September 2015 decision, the Board referred the issue of entitlement to service connection for a foot fungus condition.  As it seems the agency of original jurisdiction (AOJ) still has not adjudicated this claim, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2016).


FINDINGS OF FACT

1.   The Veteran does not have a current bilateral hearing loss disability for VA purposes.

2.   Since the effective date of service connection, the Veteran's left knee disability has been manifested by painful motion, as well as moderate recurrent patellar dislocation that most nearly approximates dislocated semilunar cartilage with frequent episodes of locking and pain; without objective evidence of instability or subluxation, ankylosis, impairment of the tibia and fibula, or genu recurvatum.

3.   Since the effective date of service connection, the meniscal tear of the right knee has been manifested by swelling, disturbance of locomotion, frequent flare-ups that result in increased pain, and buckling of the knee most nearly approximates dislocated semilunar cartilage with frequent episodes of locking and pain; without objective evidence of instability or subluxation, ankylosis, impairment of the tibia and fibula, or genu recurvatum. 

4.   The Veteran has had a painful surgical scar of the left knee since the effective date of service, January 17, 2007 connection for left knee surgery residuals.

5.   The Veteran has had a painful surgical scar of the left knee since the effective date of service, January 17, 2007 connection for right knee surgery residuals.


CONCLUSIONS OF LAW

1.   The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).

2.   The criteria for a rating of 20 percent for the entire rating period on appeal, for left knee moderate recurrent patellar dislocation, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2016).

3.   The criteria for a rating of 20 percent for the entire rating period on appeal, for right knee meniscal tear with frequent episodes of joint pain, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Code 5258.

4.   The criteria for a 10 percent rating for left knee scars for the entire rating period on appeal have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

5.   The criteria for a 10 percent rating for right knee scars for the entire rating period on appeal have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 18 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify with respect to the Veteran's service connection claim was satisfied by a letter sent to the Veteran in December 2007 that fully addressed the entire notice element, and was sent prior to the initial adjudication.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The letter additionally provided him with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits. 

With regard to the Veteran's claims for increased ratings, the Board notes that this appeal arises from his disagreement with the initial rating assigned following the grant of service connection.  As such, the claims have been substantiated and VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, and VA medical opinions and examinations pertinent to the issues on appeal. 

Specifically, in September 2015, the Board remanded the Veteran's claims so that he could be afforded new VA examinations.  He was afforded a VA hearing loss examination and a VA lower leg examination in April 2016.  These examinations were based on a complete review of the record and examination of the Veteran.  Therefore, the examinations are adequate for VA purposes.  Thus VA has complied with the September 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board is cognizant of the Court's recent holding in Correia v. McDonald, which states that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).  However, as the Veteran is in receipt of at least a compensable rating for all of his joint disabilities, the Board finds that a remand for this testing is not required.  See Vilifranc v. McDonald, No. 15-0904 (decided January 5, 2017)(finding that 38 C.F.R. § 4.59 is not applicable where a claimant is already in receipt of at least the minimum compensable rating). 

The VA's duty to assist in the development of these claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.   Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Hearing Loss

The Veteran contends that he has bilateral hearing loss due to acoustic trauma in service.  He asserts that he has trouble understanding speech clearly in the presence of background noise. 

Service treatment records from March 2004 indicate that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
20
10
10
15
10

In May 2005, on authorized audiological evaluation, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
10
10
0
5

Further, on separation in November 2006, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
-5
LEFT
20
5
0
5
10

The Veteran was afforded a VA audiological examination in December 2007.  On examination, the Veteran reported that he was exposed to noise from gun fire, missile attacks, mortar fires, grenades, and other extreme noise of combat.  As a civilian, he reported that he worked part-time in retail with no occupational noise exposure but reported a short history of hunting and use of firearms on a recreational basis.  The Veteran's speech recognition scores for both ears were 100%.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
5
5
0
5
5

The Veteran was afforded another VA audiological examination in April 2016.  On authorized audiological evaluation, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
15
10
10
10
10

His speech recognition score was 98% in the left ear and 94% in the right ear.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of an event in service because his hearing was within normal ranges on his entrance examination in February 1997 and on his separation examination in November 2006.  The examiner stated that there was no significant threshold shift when comparing the Veteran's enlistment examination to his separation examination and his hearing did not worsen.  The examiner rendered a diagnosis of normal hearing in the left and right ear. 

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran underwent such tests as required by regulation during VA audiological examinations in December 2007 and April 2016.  Evaluation revealed normal hearing in both ears. 

Here, there is simply no evidence of a current bilateral hearing loss disability for VA purposes.  In the absence of proof of a present disability, there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that in March 2004 and November 2006, the Veteran's left ear had a puretone threshold, in decibels, of 20 at 500Hz.  However, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board additionally notes that on examination in April 2016, the Veteran's speech recognition score for the right ear was 94%.  As noted above, hearing loss is considered a disability for VA purposes when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Thus, the examiner was correct in stating that the Veteran's hearing was within normal limits upon entrance and exit from service and at no time during the appeal has the Veteran demonstrated that he has hearing loss. 

The Board has considered the Veteran's lay statements.  Specifically, the Veteran has asserted that he has hearing loss and that his VA hearing tests were not fair, because the testing was performed in a soundproof room.  He further contends that he cannot hear when there is background noise.  The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.  Therefore, the Board finds the December 2007 and April 2016 examinations highly probative to show that the Veteran does not have a current hearing loss disability for VA purposes.

Although the Veteran is competent to observe that he may have difficulty hearing, he is unable to establish by his own opinion that he has a hearing loss disability, as by regulation, such must be shown by audiometric testing.  Diminished hearing is not synonymous with a hearing loss disability for VA purposes.  As noted above, the Court in Hensley noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes a hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  In light of the foregoing, service connection for bilateral hearing loss must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.   Initial Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a. For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.

Diagnostic Codes 5256 through 5263 address disability ratings for the knee. Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees. Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel has held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

(A)   Left Knee

Service connection for left knee, status post arthroscopy with scars, was granted in a May 2008 rating decision, and a rating of 0 percent was assigned, under Diagnostic Code 5260, effective January 17, 2007, the day following the date the Veteran was separated from active duty military service.  By an October 2009 rating decision, service connection for left knee status post arthroscopy with scars and right knee status post medial meniscal tear (rated together) was granted with an evaluation of 10 percent effective January 17, 2007 on the basis that the Veteran had X-ray evidence of arthritis but no painful motion.  

By an April 2015 rating decision, the evaluation for the left knee status post arthroscopy with scars was assigned a separate 10 percent evaluation effective October 30, 2014.  A June 2016 rating decision then granted service connection for left knee, recurrent patellar dislocation, with an evaluation of 20 percent effective April 8, 2016.  The Veteran is rated under Diagnostic Code 5003 from January 17, 2007 to October 10, 2014; under Diagnostic Code 5260 from October 30, 2014 to April 8, 2016; and under Diagnostic Code 5258 from April 8, 2016. 

Private treatment records from May 2007 indicate that the Veteran had very little activity-related ache in his left knee.  He did not have instability but experienced minimal patellofemoral pain.  He had just had prior medial patellofemoral ligament reconstruction.  On examination, his portals were well healed.  He had a nonantalgic gait and range of motion was from 0 to 130 degrees.  

VA treatment records from December 2007 note that the Veteran underwent surgery in October 2005 for patella dislocation repair to left knee.

The Veteran was afforded a VA examination in December 2007.  The examiner noted that the Veteran had undergone surgery in October 2005 for a patella dislocation repair to the left knee.  The Veteran reported that he experienced knee pain.  On examination, he had normal muscle strength in his lower extremities and there was no evidence of joint swelling, tenderness, or laxity.  The examiner stated that there was no ankylosis and no other objective joint abnormalities.  Range of motion testing was normal.  X-rays revealed that there was a small benign cyst in the left patella.  Joint spaces were symmetric in appearance.  The examiner indicated that "there may be very minimal early narrowing of the medical compartment bilaterally.  No joint effusion."

In his May 2009 notice of disagreement, the Veteran asserted that the surgical procedure that was done was not just an arthroscopy.  The surgical procedure entailed using a cadaver ligament to stabilize the patella that sustained damage in the blunt trauma to the left knee.  The Veteran stated that the surgical procedure was a left medial patellofemoral ligament reconstruction with tibial anterior allograft, medial capsular placation, left arthroscopy, and open lateral release, a surgical treatment for chronic dislocating patella.  

VA treatment records from March 2010 document that the Veteran experienced bilateral knee pain.  Arthritis was noted.

Private treatment records from September 30, 2014, indicate that the Veteran had left knee pain after blunt trauma on September 17, 2014.  The examiner found that there were post-operative changes from previous repair of the medial patellar retinaculum/patellofemoral ligament which appeared intact.  There was degenerative joint disease, mostly of the medial and patellofemoral compartments with a small joint effusion and a tiny popliteal cyst.  There was a tiny peripheral tear of the junction of the posterior horn and body of the left medial meniscus.  No articular surface extension was identified.

VA treatment records from October 30, 2104 document that the Veteran presented with complaints of knee pain.  The examiner indicated that range of motion in the knee joints was limited because of pain and muscle spasms.

In a September 2015 decision, the Board found that the December 2007 examination report did not include range of motion test results or consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Additionally, the Board found that an underlying rationale was not provided for any opinion included in the report and thus the examination report was inadequate. 

VA treatment records from November 2015 indicate that the Veteran's range of motion in the knee joints was limited because of pain and muscle spasms.  No swelling or effusion was appreciated.  Pedal pulses were present and symmetrically equal. 

The Veteran was afforded a VA examination for his knees in April 2016.  On examination left knee joint osteoarthritis was noted as well as recurrent patellar dislocation of the left knee.  The Veteran reported that he had constant bilateral knee pain with frequent flare-ups, especially in cold weather.  He reported that his knees and lower legs go numb at times.  He reported that during flare-ups "when the cold rolls in, my knees just kill me and get swollen up."  He reported his functional loss as he "always walk[s] with a limp, 1 side or the other, [he] can't run anymore and even prolonged sitting causes pain."  

Range of motion testing was abnormal.  The Veteran had flexion from 0 to 110 degrees and extension from 110 to 0.  The examiner stated that pain was noted on flexion and extension but did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint nor was there objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with additional functional loss after repetitive use due to pain and lack of endurance.  

Range of motion after three repetitions revealed flexion from 0 to 95 degrees and extension from 95 degrees to 0.  The Veteran was not examined immediately after repetitive use over time and the examiner indicated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examiner opined that it is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner found that the Veteran had contributing factors of disability including swelling, disturbance of locomotion, interference with sitting, and interference with standing.  He noted the Veteran experienced intermittent swelling.  

Muscle strength testing of the left knee was normal.  No history of recurrent subluxation, lateral instability, or recurrent effusion was noted.  Joint stability testing was normal.  The examiner noted that the Veteran has had moderate recurrent patellar dislocation in the left knee since 2006.  The examiner stated that the Veteran occasionally uses a cane during flare-ups of knee pain.  Degenerative traumatic arthritis was noted in both knees.  

The Veteran's left knee rating has been staged from January 17, 2007 to October 10, 2014, from October 10, 2014 to April 8, 2016, and from April 8, 2016.  

Based on the reasons below, the Board finds that the Veteran is entitled to a 20 percent rating for recurrent patellar dislocation, left knee, for the entire appeal period.

First, the Board notes that the Veteran has only been provided one adequate VA examination during the length of the appeal period in April 2016.  Thus, the Board has considered this evidence and, resolving all reasonable doubt in the Veteran's favor, has applied it to the entire appeal period unless the evidence indicates otherwise.  On VA examination in April 2016, the examiner noted that the Veteran has experienced recurrent patellar dislocation since 2006.  Private treatment records from May 2007 indicate that the Veteran had very little activity-related ache in his left knee.  The examiner noted the Veteran did not have instability but experienced minimal patellofemoral pain and had just undergone medial patellofemoral ligament reconstruction.  

There is no evidence during the appeal period to suggest that the Veteran stopped experiencing recurrent patellar dislocation.  Thus the Board finds that a 20 percent rating under Diagnostic Code 5258 is appropriate.  The Veteran has complaints of left knee pain; which are specifically contemplated under Diagnostic Code 5258.  Specifically, that code contemplates "locking," pain, and effusion into the joint.  There is no higher rating available for patellar dislocation.

Thus, the Board will consider whether the Veteran is entitled to a higher rating under other potentially applicable diagnostic codes.

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5260.  As stated previously, for VA purposes, normal extension and flexion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On VA examination in April 2016, the Veteran's left knee had flexion limited, at worst, to 95 degrees.  Flexion of the Veteran's left knee must be limited to 15 degrees to warrant a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The April 2016 DBQ examiner noted that there was additional functional loss after repetitive use due to pain and lack of endurance; however, he was unable to state without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  Additionally, the Veteran did not report loss of motion during flare-ups.  Specifically, he asserted that he has swelling and pain and walks with a limp.  Thus, as there is no evidence that the noted flare-ups diminished the Veteran's range of motion in flexion to 15 degrees or less, indicative of a 30 percent rating at any point during the appeal period, the Board finds a higher rating under Diagnostic Code 5260 is not warranted for the Veteran's left knee disability.  See 38 C.F.R. §§ 4.40, 4.45.   

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 30 percent rating requires a finding of extension limited to 20 degrees.  Here, the evidence fails to show that the Veteran's extension was limited to more than 0 degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran performed extension of the left knee to zero degrees.  As previously discussed, the April 2016 examiner noted that the Veteran experienced flare-ups of the left knee disability, but reported symptoms other than limitation of motion.  Therefore, as the evidence fails to show limitation of extension to even a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra. 

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to the left knee at any point pertinent to the appeal.  Significantly, the April 2016 VA examiner found that the Veteran had no history of recurrent subluxation, lateral instability or recurrent effusion and joint stability testing was normal.  Therefore, as the objective evidence does not show that the Veteran has, or has had recurrent subluxation or lateral instability at any point pertinent to the appeal; the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5257 for his left knee disability.

The Board further finds that the evidence of record shows no ankylosis of the right knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, and no genu recurvatum to warrant a rating under Diagnostic Code 5263 at any point pertinent to this appeal.

There is no other potentially relevant Diagnostic Code under which the Veteran would be entitled to a rating in excess of 20 percent.  The Board again notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  As Diagnostic Code 5258 is not predicated on limitation of motion, consideration of DeLuca would not warrant a higher rating.  Further, as noted previously, there is no higher evaluation under Diagnostic Code 5258.

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left knee disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain, swelling, and fatigue after physical activities.  The Veteran's history and symptom reports have been considered; including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this case, while the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, see Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability relating his left knee disability to the appropriate diagnostic codes.  

Rather, the competent evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected left knee disability.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for recurrent patellar dislocation under Diagnostic Code 5258, and no more, is warranted for the entire appeal period. 

(B)   Right Knee

Service connection for right knee, status post right medial meniscal tear, was granted in a May 2008 rating decision, and a rating of 0 percent was assigned under Diagnostic Code 5260, effective January 17, 2007.  By an October 2009 rating decision, service connection for left knee status post arthroscopy with scars and right knee status post medial meniscal tear (rated together) was granted with an evaluation of 10 percent effective January 17, 2007.  By an April 2015 rating decision, the Veteran's evaluation of right knee status post medial meniscal tear was assigned a separate 10 percent evaluation effective October 30, 2014 (based on painful motion).  A June 2016 rating decision then increased the Veteran's right knee status post medial meniscal tear to 20 percent effective April 8, 2016.  The Veteran is rated under Diagnostic Code 5003 from January 17, 2007 to October 10, 2014; and under Diagnostic Code 5258 thereafter.

The Veteran's service treatment records note that he was treated for a right knee condition prior to service and underwent surgery in 1995.  He sustained an injury to his right knee again in October 2004.

The Veteran was afforded a VA examination in December 2007.  On examination, normal muscle strength was noted in his lower extremities.  There was no evidence of joint swelling, tenderness, or laxity.  No ankylosis was noted and there were no other objective joint abnormalities.  Range of motion was normal.  X-ray evidence revealed a slight medial compartment narrowing with no other significant abnormality.  There were no shrapnel or soft tissue calcifications.  The possibility of very early degenerative joint disease was noted.  The impression was very slight narrowing of the medial compartment of each knee.  

On his May 2009 notice of disagreement, the Veteran stated that his right knee had "dislocation issues" over the medial meniscus area and had significant weakness with the removal of the cartilage.  

VA treatment records from March 2010 document that the Veteran experienced bilateral knee pain.  Arthritis was noted. 

VA treatment records from October 30, 2104 document that the Veteran presented with complaints of knee pain.  The examiner indicated that range of motion in the knee joints was limited because of pain and muscle spasms.

In a September 2015 decision, the Board found that the December 2007 examination report did not include range of motion test results or consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The Board also found that an underlying rationale was not provided for any opinion and thus the examination report was inadequate. 

VA treatment records from November 2015 indicate that the Veteran's range of motion in the knee joints was limited because of pain and muscle spasms.  No swelling or effusion was appreciated.  Pedal pulses were present and symmetrically equal. 

The Veteran was afforded a VA examination for his knees in April 2016.  The examiner noted diagnoses of right knee joint osteoarthritis and right knee meniscal tear with frequent episodes of joint pain.  On examination, the Veteran reported constant bilateral knee pain with frequent flare-ups, especially in cold weather.  He reported his knees and lower legs going numb at times and that he had functional impairment of walking with a limp, 1 side or the other, and being unable to run.  He reported that even prolonged sitting causes pain.  Range of motion testing of the right knee was noted to be abnormal.  He had flexion from 0 to 120 degrees and extension from 120 degrees to 0.  

The examiner indicated that range of motion itself did not contribute to functional loss and that pain was noted on examination but did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint but objective evidence of crepitus was noted.  The Veteran was able to perform repetitive use testing without any additional functional loss or range of motion after three repetitions.  His right knee was not examined immediately after repetitive use over time.  

The examiner opined that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  He opined that it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner noted that the Veteran experiences swelling, disturbance of locomotion, interference with sitting, and interference with standing.  He also noted that intermittent swelling, walking, and prolonged standing and sitting worsened the Veteran's right knee pain and were contributing factors of disability.  Muscle strength testing was normal and no ankylosis was noted.  Joint stability tests revealed no recurrent subluxation, lateral instability, or recurrent effusion.  The examiner noted that the Veteran used a right knee brace about 50 percent of the time for pain and stability.  

During the appeal period, the Veteran has only been provided one adequate VA examination in April 2016.  The Veteran has reported dislocation over the medial meniscus and he had significant weakness with the removal of the cartilage.  On VA examination in April 2016, right side meniscal tear with frequent episodes of joint pain was noted.  Thus, the Board finds that a 20 percent rating under Diagnostic Code 5258 for dislocation with pain is warranted for the entire appeal period.  There is no higher rating for dislocated cartilage and thus, the Board will consider whether a higher rating under the other diagnostic codes is warranted. 

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5260.  Under Diagnostic Code 5260, a 30 percent rating requires a finding of flexion limited to 15 degrees.  Here, on VA examination in April 2016, the Veteran has right knee flexion limited, at worst, to 120 degrees.  The examiner noted that the Veteran had pain on motion on examination but that the pain did not result in or cause functional loss.  Additionally, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion loss.  

The Veteran described functional loss in the form of limping and pain and the examiner found that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  However, there is no evidence showing that the noted flare-ups diminished the Veteran's range of motion in flexion to 15 degrees or less, indicative of a 30 percent rating at any point during the appeal period.  Thus, the Board finds a higher rating under Diagnostic Code 5260 is not warranted for his right meniscal tear.

The Board has additionally considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 30 percent rating requires a finding of extension limited to 20 degrees.  Here, the evidence fails to show that the Veteran's extension was limited to more than 0 degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran performed extension of the right knee to 0 degrees on examination in April 2016.  

While the examiner noted that the Veteran experienced flare-ups as to the right knee, the evidence does not show that such flare-ups caused additional functional loss to the point of limiting extension to 20 degrees or more at any point during the appeal period.  Therefore, as the evidence fails to show limitation of extension to even a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability at any time pertinent to the appeal.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to the right knee at any point pertinent to the appeal.  Significantly, the April 2016 VA examiner did not identify or detect instability in the right knee.  Specifically, joint stability tests revealed no recurrent subluxation, lateral instability, or recurrent effusion.  There is no other objective evidence of record showing that the Veteran experienced instability.  Therefore, as the objective evidence does not show that the Veteran has, or has had recurrent subluxation or lateral instability at any point pertinent to this appeal, he is not entitled to a higher or separate rating under Diagnostic Code 5257 for his right knee disability.  

A separate rating, in addition to DC 5258, may not be assigned under DC 5259, because the symptoms of frequent joint "locking," pain, and effusion would also constitute "symptomatic" cartilage removal residuals ratable under DC 5259.  The right knee disability has already been assigned a rating under DC 5258 for the residual symptoms associated with the right knee disability that encompasses dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion.  DC 5259 requires removal of the semilunar cartilage that is "symptomatic"; therefore, DCs 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Because of the overlapping symptoms, granting a separate rating for the same overlapping manifestations, specifically pain, effusion, and locking, of the right knee disability under DC 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under DC 5259 in this case is 10 percent; thus, DC 5259 does not allow for a higher rating than DC 5258 (which provides a single, maximum rating of 20 percent).

The Board further finds that the evidence of record shows no ankylosis of the right knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, and no genu recurvatum to warrant a rating under Diagnostic Code 5263 at any point pertinent to this appeal.

In addition, the Board notes that the Veteran has scars related to his right knee disability, which will be considered further below.

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right knee disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain, swelling, and fatigue after physical activities.  The Veteran's history and symptom reports have been considered; including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this case, while the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, see Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability relating his right knee disability to the appropriate diagnostic codes.  

Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected right knee disability.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating, but no higher, for cartilage dislocation with frequent episodes of pain is warranted for the entire appeal period.

(C)   Scars

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2014).  Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Diagnostic Code 7805 provides that any disabling affects (functional impairment) from scars not considered under the other diagnostic codes listed above should be considered under an appropriate diagnostic code.  

Prior to October 23, 2008, 10 percent ratings were assigned for scars that were superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The Veteran is currently service-connected for scars of the left knee associated with left knee status post arthroscopy and for scars of the right knee associated with right knee status post medial meniscal tear.  He is in receipt of a 10 percent rating for each knee since April 8, 2016, his most recent VA examination.  He is rated under DC 7804. 

On VA examination in January 2008, it was noted that the Veteran had a 6.5 cm long by 5mm wide scar on his medial left knee.  The scar was noted to be a flesh colored, smooth surfaced superficial scar with no tenderness or skin breakdown.  A scar on the lateral left knee measuring 3.5 cm long and 2mm wide was also noted.  The scar was very thin flesh colored, smooth surfaced, and superficial.  No tenderness or skin breakdown was noted on examination.

On VA examination in April 2016, the examiner noted that the Veteran had scars on his right medial knee and right lateral knee, which are tender.  The scars were noted to be superficial and non-linear.  The first scar is 1 cm x 0.4 cm and the second scar 1.5 cm x 0.5 cm.  The examiner also noted that the Veteran had scars on his left medial knee which were painful, tender, and linear.  The first scar is 6.5 cm x 0.5 cm and the second scar is 4.5 cm x 0.5 cm.  The approximate size of the superficial non-linear scars on the right lower extremity is 1.15 cm2.  The size of the linear scars on the left lower extremity is 5.5 cm2.  No deep non-linear scars were noted.  The examiner stated that the scars did not result in limitation of function and the Veteran does not have any pertinent physical findings, complications, conditions, signs or symptoms associated with the scars.  

(i)   Left Knee Scar

The evidence shows that the Veteran has surgical scars of the left knee.  The scars are tender and painful without ulceration, cause no functional impairment, and are approximately 5.5 cm2 in size.  

The Veteran's left knee scars are currently rated as 10 percent disabling under Diagnostic Code 7804 as it has been shown that he has two painful scars.  In order to warrant a higher rating the evidence must show that the Veteran has three or four scars that are unstable or painful.  

Here, consideration of Diagnostic Code 7801 would not render a higher rating.  Specifically, the Veteran's scars have not been noted to be deep and nonlinear covering an area of at least 12 square inches but less than 72 square inches.

The Board acknowledges the January 2008 VA examiner's findings' regarding the Veteran's left knee scars.  Specifically, that the Veteran had a 6.5 cm long by 5mm wide scar on his medial left knee and a 3.5 cm long and 2mm wide scar on his lateral left knee that were not tender on examination.  However, as these scars were from the Veteran's knee surgeries occurring prior to examination and there is nothing in the evidence to suggest that the scars have worsened, the Board affords the comprehensive VA scar examination performed in April 2016 more probative weight than the general VA examination afforded to the Veteran in January 2008. 

Thus, resolving doubt in favor of the Veteran, the Board finds that he is entitled to a 10 percent rating for his left knee scars for the entire appeal period. 

(ii)   Right Knee Scars

The evidence of record shows that the Veteran has surgical scars of the right knee.  The scars are non-linear and measure 1 x 0.4 cm and 4.5 x 0.5cm and are painful and tender.  The scars do not cause any functional impairment. 

The Veteran's right knee scars are currently rated as 10 percent disabling under Diagnostic Code 7804 as it has been shown that he has two painful and tender scars.  In order to warrant a higher rating the evidence must show that the Veteran has three or four scars that are unstable or painful.  

Here, consideration of Diagnostic Code 7801 would not render a higher rating.  Specifically, the Veteran's scars on his right knee have not been noted to be deep and nonlinear covering an area of at least 12 square inches but less than 72 square inches.

As noted above, because the Veteran's scars are from his knee surgeries which occurred prior to examination in January 2008 and there is nothing in the evidence of record to suggest that the scars have worsened, the Board affords the comprehensive VA scar examination performed in April 2016 more probative weight than the general VA examination afforded to the Veteran in January 2008. 

Thus, the Board finds that the Veteran is entitled to a 10 percent rating for his right knee scars for the entire appeal period.

(D)   Extraschedular Consideration

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.

The Veteran's 20 percent ratings for his bilateral knee disabilities contemplate his functional impairment, as well as his subjective complaints of pain, dislocation, and swelling.  There was no evidence that his bilateral knee disabilities were manifested by compensable limitation of motion, lateral instability, subluxation, or ankylosis.  Therefore, the Veteran's subjective complaints, particularly his complaints were included in the 20 percent ratings.  

With regard to the Veteran's scars, the rating criteria reasonably contemplate his pain and tenderness.  Indeed, Diagnostic Code 7804 specifically reference painful scars.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

(E)   TDIU

An initial rating may encompass may encompass a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order for the issue to be raised, there must be evidence of unemployability.  Jackson v. Shinseki.  The record reflects that the Veteran is currently employed as a paramedic.  See April 2016 VA Examination.  There is no evidence or contention that the employment is marginal.  Consequently, the Board finds there is no implicit claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. at 453.

















						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a rating of 20 percent for a right knee disability for the entire appeal period is granted.

Entitlement to a rating of 20 percent for a left knee disability for the entire appeal period is granted.

Entitlement to a rating of 10 percent for right knee scars for the entire appeal period is granted.

Entitlement to a rating of 10 percent for left knee scars for the entire appeal period is granted.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


